                Case 17-10500-MFW                Doc 693       Filed 01/31/19         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                          )        Chapter 11
                                                                )
AEI WINDDOWN, INC., 1                                           )        Case No. 17-10500 (KJC)
                                                                )
                                    Debtor.                     )        Re: Docket No. 620

     NOTICE OF WITHDRAWAL OF LIQUIDATING TRUSTEE’S OBJECTION TO
            CLAIMS OF COMMONWEALTH FINANCING AUTHORITY
          (CLAIM NUMBER 26) AND PENNSYLVANIA DEPARTMENT OF
       COMMUNITY AND ECONOMIC DEVELOPMENT (CLAIM NUMBER 27)

                  PLEASE TAKE NOTICE that Suzanne B. Roski, in her capacity as liquidating

trustee (the “Liquidating Trustee”) of the liquidating trust for AEI Winddown, Inc., the debtor in

the above-captioned case (the “Debtor”), hereby withdraws with prejudice the Liquidating

Trustee’s Objection to Claims of Commonwealth Financing Authority (Claim Number 26) and

Pennsylvania Department of Community and Economic Development (Claim Number 27), filed

on June 12, 2018 [Docket No. 620].




1
   The Debtor in this chapter 11 case and the last four digits of the Debtor’s U.S. tax identification number is AEI
Winddown, Inc. (f/k/a Aquion Energy, Inc.) (1370). The Debtor’s headquarters is located at AEI Winddown, Inc.
(f/k/a Aquion Energy, Inc.) c/o Suzanne Roski, 1051 East Cary Street, Suite 602, Richmond, VA 23219.


DOCS_DE:221151.7 59942/002
                Case 17-10500-MFW   Doc 693    Filed 01/31/19    Page 2 of 2




 Dated: January 31, 2019                      PACHULSKI STANG ZIEHL & JONES LLP

                                              /s/ Joseph M. Mulvihill
                                              Laura Davis Jones (DE Bar No. 2436)
                                              David M. Bertenthal (CA Bar No. 167624)
                                              Joseph M. Mulvihill (Bar No. 6061)
                                              919 North Market Street, 17th Floor
                                              P.O. Box 8705
                                              Wilmington, DE 19899 (Courier 19801)
                                              Telephone: (302) 652-4100
                                              Facsimile: (302) 652-4400
                                              Email: ljones@pszjlaw.com
                                                      dbertenthal@pszjlaw.com
                                                      jmulvihill@pszjlaw.com

                                              Counsel to the Liquidating Trustee




                                         2
DOCS_DE:221151.7 59942/002
